          Case 3:20-cv-30024-MGM Document 11 Filed 03/06/20 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
_____________________________
                              )
JOHN DOE,                     )
                              )
      Plaintiff,              )
                              )   CIVIL ACTION NO. 3:20-cv-30024
v.                            )
                              )
WILLIAMS COLLEGE,             )
                              )
      Defendant.              )
_____________________________ )

               DEFENDANT’S CORPORATE DISCLOSURE STATEMENT

        Defendant Williams College, the formal name of which is The President and Trustees of

Williams College, is a non-profit educational corporation which is not a subsidiary of any other

corporation and has no stock.


                                             WILLIAMS COLLEGE,

                                             /s/Elizabeth H. Kelly
                                             Daryl J. Lapp (BBO No. 554980)
                                                daryl.lapp@lockelord.com
                                             Elizabeth H. Kelly (BBO No. 672277)
                                                 liz.kelly@lockelord.com
                                             LOCKE LORD LLP
                                             111 Huntington Avenue
                                             Boston, MA 02199
                                              617.230.0100

                                      Certificate of Service

        I certify that on March 6, 2020, this document was filed through the Electronic Case
Filing System of the United States District Court for the District of Massachusetts and will be
served electronically by the Court to the Registered Participants identified in the Notice of
Electronic Filing.

                                             /s/ Elizabeth H. Kelly
                                             Elizabeth H. Kelly




82569532v.1
